                                                                                     E-FILED
                                                           Tuesday, 23 July, 2019 12:07:25 PM
                                                                Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
 FOR THE CENTRAL DISTRICT OF ILLINOIS, SPRINGFIELD DIVISION

EDWIN L. GRIFFITH,                   )
                                     )
            Plaintiff,               )
                                     )
      v.                             )     No. 18-cv-3248
                                     )
NANCY BERRYHILL,                     )
Acting Commissioner                  )
of Social Security,                  )
                                     )
            Defendant.               )

                                   OPINION

TOM SCHANZLE-HASKINS, U.S. MAGISTRATE JUDGE:

      Plaintiff Edwin L. Griffith appeals from the denial of his application for

Social Security Disability Insurance Benefits (DIB) under Title II and

Supplemental Security Income (SSI) under Title XVI of the Social Security

Act (collectively Disability Benefits). 42 U.S.C. §§ 416(i), 423, 1381a and

1382c. This appeal is brought pursuant to 42 U.S.C. §§ 405(g) and

1383(c). Griffith filed a Motion for Summary Judgment (d/e 10). The

Defendant Commissioner filed a Motion for Summary Affirmance (d/e 24).

The parties have consented to proceed before this Court pursuant to 28

U.S.C. § 636(c). Joint Consent to the Exercise of Jurisdiction by a United

States Magistrate Judge (d/e 7); Transfer of Case for Reassignment to

Magistrate Judge entered June 22, 2018 (d/e 9); Text Order entered
                                 Page 1 of 25
February 5, 2019. For the reasons set forth below, the Decision of the

Commissioner is REVERSED and REMANDED.

                          STATEMENT OF FACTS

      Griffith was born June 7, 1967. He has a GED and previously worked

as a truck driver. He is five foot ten inches tall and weighs approximately

240 pounds. The Plaintiff lives in Bath, Illinois with his wife. He suffers

from ischemic heart disease, status post two heart attacks; degenerative

disc disease, status post two cervical spinal fusion surgeries; obesity; and a

sleep-related breathing disorder. Griffith stopped working any substantial

gainful employment after his second heart attack on July 2, 2014. R. 16,

86, 88, 94.

      On March 8, 2014, Griffith went to a local hospital with chest pain. An

EKG showed an inferior ST elevation, which indicated that he suffered a

heart attack. He was transferred to Unit Point Health Methodist Medical

Center in Peoria, Illinois (Methodist Hospital). Griffith underwent an

emergency procedure in which a stent was placed in his right coronary

artery. The artery was 80 percent blocked. The stent reduced the

blockage to 0 percent. Griffith also had “30% distal left main and 75%

proximal circumflex disease with moderate diffuse disease. Otherwise [the

left ventricle] wall [was] normal with ejection fraction of 60%.” R. 446.

                                 Page 2 of 25
Griffith was discharged on March 10, 2014. His discharge diagnosis was

acute inferior wall myocardial infarction, coronary artery disease,

hypertension, and hyperlipidemia. He was scheduled to undergo cardiac

rehabilitation. R. 446. Griffith reported prior to discharge that his chest

pain was gone, but he still had pain in his back, shoulder blade, neck,

shoulders, and both arms down to his fingertips. He also reported

numbness and tingling in both arms and hands. The doctors at Methodist

Hospital concluded that Griffith’s continuing pains were chronic and

unrelated to his heart attack. R. 446-47.

          On March 14, 2014, Griffith saw his primary care physician Dr.

Matthew McMillin for a follow-up after his hospitalization. Griffith

complained of continuing pain in his shoulders and arms and tingling in his

hands and fingers. R. 1177. On examination, Griffith had full range of

motion and 5/5 strength with normal gait, intact sensation, and intact

reflexes. R. 1179. Griffith was cleared to return to work. R. 1178.

          On April 21, 2014, Griffith underwent an exercise nuclear stress test.1

The test did not show evidence of ischemia. The test showed a “mild

intensity, moderate size defect in the basal and mid inferior wall, basal and

mid inferolateral wall present on both rest and stress with normal regional


1
    The test was also called a myocardial Perf/Spect/Mult test. R. 658.
                                              Page 3 of 25
wall motion consistent with bowl attenuation artifact.” The test also showed

“Normal left ventricular systolic function with normal regional wall motion . .

. .” Griffith had an ejection fraction of 68%. R. 658. Griffith developed

sinus tachycardia during the test. R. 660.

       On July 6, 2014, Griffith went to Mason District Hospital in Mason

County, Illinois (Mason Hospital), with chest pains. He had an abnormal

EKG which indicated a possible inferior infarction. He was transferred to

Methodist Hospital. R. 476, 479, 978-80. The record submitted to the

Social Security Administration does not contain records from Methodist

Hospital of his hospitalization in July 6, 2014. On July 11, 2014, Griffith

returned to the Mason Hospital with complaints of a rash. The emergency

room records from this visit state that Griffith was transferred on July 6,

2014 for “CAD and angioplasty with another stent,” and was thereafter

discharged on July 8, 2014. R. 459.

      On July 15, 2014, Griffith saw Dr. McMillin. Dr. McMillin noted that

Griffith went back to work on May 15, 2014. Griffith reported that early June

2014 Griffith went to the emergency room with chest pain. He reported that

he was sent to Methodist Hospital and had a repeat heart catherization and

stent placement. R. 508, 1167. Griffith reported that the cardiologist

believed his heart was stable. The Plaintiff reported moderate back pain.

                                 Page 4 of 25
R. 1168. Dr. McMillin noted, “[H]e certainly has ongoing degenerative

changes to spine – lumbar/cervical – he is unable to work and extremely

frustrated.” R. 508, 1167.

     On examination, Griffith was 5 foot 10 inches and weighed 278

pounds 6.4 ounces. Griffith had normal range of motion in his neck and

decreased range of motion tenderness, swelling, pain and muscle spasms

in his cervical spine. Griffith also had radicular symptoms in both arms. R.

509-10, 1168-69. Dr. McMillan assessed intervertebral cervical disc

disorder with myelopathy, cervical region; coronary atherosclerosis –

primary; generalized osteoarthritis; and peripheral neuropathy. Dr.

McMillan prescribed a Kenalog-40 corticosteroid injection, tramadol, and

gabapentin for pain. R. 509, 1169.

     On September 25, 2014, Griffith again saw Dr. McMillan. Griffith

reported persistent pain in his shoulders, arms, and back. He said he could

not sleep more than a couple of hours because he became so stiff, he had

to get up and move. Griffith reported that increasing his Neurontin dosage

did not help with his pain. R. 512. On examination, Griffith was 5 feet 10

inches tall and weighed 283 pounds. Dr. McMillan noted that Griffith had

normal range of motion in his neck and decreased range of motion,

tenderness, swelling, pain, and spasms in his cervical spine, with diffuse

                                Page 5 of 25
muscular discomfort posterior to the cervical spine with radiculopathy.

Griffith had normal neurological findings with normal reflexes and

coordination. Dr. McMillan assessed thoracic or lumbosacral neuritis or

radiculitis; intervertebral cervical disc disorder with myelopathy, cervical

region; and generalized osteoarthrosis. McMillan gave Griffith a Kenalog-

40 injection and renewed his other medications. R. 513-14.

      On November 6, 2014, Griffith prepared a Social Security

Administration Function Report-Adult form. Griffith’s wife, Betsy Griffith,

completed the form for Griffith. R. 369. Griffith reported that his heart,

pain, back, ulcers, and hands limited his ability to work. R. 362. Griffith

said he had no problem performing his personal care. R. 363. Griffith said

he did not do any household chores or yard work. He said he could not

walk, stand, or sit for long periods of time. Griffith said he did not drive

because of sciatica in his right leg and problems with his grip. Griffith

reported that he could only lift less than 10 pounds, could not squat, bend,

reach, stand, walk, or sit. He said he only climbed stairs if necessary. He

reported that he could pay attention continuously and had a fair ability to

follow instructions. R. 367. He said he did not handle stress well. He said

he was “on edge, moody.” R. 368.




                                 Page 6 of 25
       On November 20, 2014, state agency physician Dr. Ernst Bone, M.D.

prepared a Physical Residual Functional Capacity Assessment. R. 121-23.

Dr. Bone opined that Griffith could lift and carry 20 pounds occasionally and

10 pounds frequently; stand and/or walk six hours in an eight-hour

workday, sit for six hours in an eight-hour workday; occasionally climb

ramps, stairs, ladders, ropes, and scaffolding; occasionally stoop and

kneel; frequently balance, crouch and crawl; and should avoid concentrated

exposure to hazards such as machinery or heights. R. 121-23.

       On December 12, 2014, Griffith completed a form entitled Pain

Questionnaire.2 Griffith stated that he started having pain in 1988. He said

that he had pain in his back, legs, across his shoulders, both arms and

hands, chest, and stomach. He said the pain was constant. R. 387, 391.

He said he took tramadol, fentanyl, Norco, nitroglycerin, and Neurontin for

the pain. He said he has been taking the medication for years. He said he

had a dorsal nerve stimulator implant put in his lower back for pain in 2007.

He said the medicine did not completely relieve his pain. He indicated the

medicine caused dizziness, drowsiness, and could cause nausea. R. 387-




2
 The form does not appear to be a standard Social Security form. The record does not indicate whether
Griffith’s attorney or someone else supplied the form to him.
                                          Page 7 of 25
88, 391. Griffith stated that he could walk for 15 feet, stand for 10 minutes,

and sit for 15 minutes. He said that he did not do chores. R. 389.

      On May 4, 2015, state agency physician Dr. Janis Byrd, M.D.

prepared two Physical Residual Functional Assessments of Griffith, one as

of January 31, 2015, and one for September 9, 2014 to the date of the

assessment. R. 146-51. Dr. Byrd opined that as of January 31, 2015,

Griffith could lift and carry 20 pounds occasionally and 10 pounds

frequently; stand and/or walk six hours in an eight-hour workday; sit six

hours in an eight-hour workday; occasionally climb ramps, stairs, ladders,

ropes, and scaffolding; occasionally stoop; frequently balance, kneel,

crouch, and crawl; and avoid concentrated exposure to extreme cold and

hazards such as machinery or heights. R. 146-48. Byrd opined that Griffith

had the same functional limitations for the entire period form September 9,

2014 to the date of her assessment. R. 149-51.

      On May 15, 2015, Griffith saw Dr. McMillan for a follow-up visit.

Griffith reported intermittent chest discomfort. R. 1174. Dr. McMillan

assessed the same objective findings and diagnosis as the September 14,

2014, examination. R. 1174. Dr. McMillan continued Griffith’s prescriptions

for tramadol and fentanyl patch. R. 1175-76.




                                Page 8 of 25
        On August 4, 2015, Griffith had an echocardiogram of his heart taken.

The test showed normal size and function for both ventricles, with no sign

of left ventricular hypertrophy. The left ventricle ejection fraction was 60-65

percent. R. 1428-29.

        On January 7, 2016, Griffith saw Dr. Katherine Fitzgerald, M.D., to

establish care. Griffith reported that he lost 70 pounds in the last seven

months without trying. He reported that he had no appetite. He reported

trouble sleeping. He said he had sleep apnea but had stopped using his

Continuous Positive Airway Pressure (CPAP) machine. On examination,

Griffith weighed 235 pounds. The examination of Griffith’s neck, heart,

chest, abdomen, and extremities was normal. His neurological exam was

normal. R. 2155. Dr. Fitzgerald assessed anxiety, coronary artery disease

of native heart with stable angina pectoris, hypertension, and weight loss.

Dr. Fitzgerald stopped Griffith’s prescriptions for Effexor and Ativan. R.

2156.

        On January 25, 2016, Griffith had a CT angiography of his abdominal

aorta, pelvic arteries and bilateral lower extremities. R. 1565-66. The tests

showed no vascular etiology to explain Griffith’s complaints of lower

extremity pain. R. 1566.




                                 Page 9 of 25
      On May 2, 2016, Griffith saw Dr. Keattiyoat Wattanakit, M.D., for a

cardiological follow-up examination. Griffith reported that he had sleep

apnea but stopped using his CPAP machine. On examination, Griffith’s

heart rate and rhythm were normal, with no murmur or gallop. R. 1612. R.

1613. Dr. Wattanakit assessed essential hypertension,

hypercholesterolemia, coronary artery disease involving native coronary

artery of native heart without angina pectoris, sleep apnea but stopped

using CPAP machine, chronic fatigue probably related to the untreated

sleep apnea, obesity, and chronic pain syndrome. R. 1606, 1613. Dr.

Wattanakit stated that the current medical regimen was effective and to

continue his pain medications. Dr. Wattanakit prescribed pravastatin and

stated that he would start a beta blocker when Griffith resumed using his

CPAP machine. R. 1613.

      On May 3, 2016, Griffith had a sleep study performed. R. 2064-71.

The study results showed no significant sleep related disorders. The study

indicated that Griffith’s daytime sleepiness was something other than a

sleep related breathing disorder. R. 2066.

      On June 3, 2016, Griffith saw Fitzgerald to review Griffith’s sleep

study. Dr. Fitzgerald told Griffith that the sleep study showed that he did

not have sleep apnea. She said that he might have restless leg. On

                               Page 10 of 25
examination, Dr. Fitzgerald noted protruding veins and swelling in his right

lower leg from knee to foot. Dr. Fitzgerald assessed restless leg syndrome,

depression, and right leg swelling. Dr. Fitzgerald prescribed Requip for the

restless leg and stopped his prescription for Celexa. R. 2143.

                      THE EVIDENTIARY HEARING

     On November 22, 2016, the Administrative Law Judge (ALJ)

conducted an evidentiary hearing. R. 80-112. Defendant appeared in

person and by his attorney. Vocational Expert Ron Malik also appeared at

the hearing. R. 80.

     Griffith testified first. He said he lived with his wife. He had a driver’s

license, but he did not drive because he “can’t get comfortable for any

length of time to do anything.” R. 87. Griffith said that he stopped working

on July 2, 2014. Before that date, he worked as a truck driver, a hammer

operator in a forge shop, a farm hand, and a maintenance worker. R. 88-

90. He lifted 30 to 40 pounds as a farm hand. R. 89.

     Griffith testified that he could not work full-time because of his pain:

     It's my legs. It’s my back. It's my shoulders. You know when I
     had the heart attack, the amount of pain that I’ve got going
     across my shoulders and down my arms, and they said there’s
     nothing that they can do for it. You know so I just have to suck
     it up and deal with it.




                                Page 11 of 25
R. 90. Griffith said the nerve stimulator implant was put in his back in 2008.

He indicated the unit made a big difference but did not work now. R. 91.

He said the stimulator affected his pain from his mid-chest down to his

toes. R. 96. He did not have the funds or transportation to have the

implant repaired or replaced. R. 91.

      Griffith testified that his pain medications were a fentanyl patch,

tramadol, and Celebrex. The medications helped but interfered with his

sleep. He took Requip and Tylenol p.m. to help him sleep. He said the

medication helped him go to sleep but not stay asleep. R. 92-93. Griffith

testified that he slept three hours at the most at night and then would be

awake “for an hour or so.” He napped four or five times during the day,

every day. R. 105.

      Griffith said he had not gone to the emergency room in the last six

months because his pain level was out of control. R. 93. Griffith testified

that the emergency room personnel would not help him with his pain, “They

won’t do nothing for you. They won’t do nothing, especially being that I’m

already on 100 milligram Fentanyl patch.” R. 97.

      Griffith testified that he had two spinal fusion surgeries in his lower

back. He wore a brace sometimes. The brace was prescribed. R. 94.




                                Page 12 of 25
      Griffith said he had to keep changing positions because of his pain.

He said the best position was lying on his left side. The pain was constant.

He said that nothing made the pain worse and changing positions made the

pain better “[m]aybe for a little bit.” R. 96. Griffith later said some activities

made the pain worse, but he avoided those activities. He said carrying a

gallon or half-gallon of milk would make the pain worse. R. 103. Griffith

testified that his pain was currently at a 7 out of 10 while he was testifying

and his legs were “just throbbing and hurting like crazy.” R. 97. Griffith

was standing at the time he rated his pain. Griffith changed positions

during the hearing. See R. 86.

      Griffith said that he could sit or stand for 5 to 15 minutes before

having to change position and walk 50 feet, he could not lift a gallon of milk,

and he did not walk to the mailbox to get the mail. R. 97-98.

      Griffith said he performed farm work in 2013 and 2014 before his July

2014 heart attack. R. 98-99. Griffith did not go through rehabilitation after

his second heart attack in July 2014 because his state medical card would

not pay for it. Griffith did not have private insurance. Griffith said that after

the second heart attack, he did not have the stamina or endurance to walk.

R. 100-01.




                                 Page 13 of 25
      Griffith said that he did not help around the house, did not go grocery

shopping, and did not go out for social activities. He indicated that if family

members or friends came to his house, he visited with them. He testified

that he watched television and spent time with his granddaughter when she

came to visit. He said he did not go to his granddaughter’s school

activities. R. 102.

      Vocational expert Malik testified. Malik opined that Griffith’s past

work was medium to heavy semi-skilled or skilled work. R. 107. The ALJ

asked Malik the following hypothetical question:

      Okay. I would like you to consider, we’ll start at light, a
      hypothetical individual of the same age, education and having
      the same past work as this claimant. Limited to a range of light
      work, with only occasional climbing ladders, ropes or scaffolds.
      I'll go with occasional ramps and stairs. Occasional balancing,
      stooping, kneeling, crouching and crawling.
              The need to avoid concentrated exposure to hazards and
      concentrated exposure to fumes, odors, dusts, gases, poor
      ventilation and temperature extremes.
              He can only occasionally reach overhead bilaterally. . . .
              Is there any past work he could perform based on this
      residual functional capacity?

R. 107-08. Malik opined that such a person could not perform Griffith’s

past relevant work. R. 108. Malik opined that such a person could perform

the light work jobs of marker, with 340,000 such jobs in the national

economy; and router, with 50,000 such jobs in the national economy. He

opined that such a person could perform the sedentary jobs of document
                                Page 14 of 25
archiver with 15,000 such jobs in the national economy; and addresser or

stamper, with 7,000 such jobs in the national economy. R. 108-09. Malik

said these jobs were representative of the type of work such a person could

perform. Malik said that all the jobs about which he opined were unskilled.

R. 109.

      Malik testified that a person had to be on-task 85 to 90 percent of the

times in the representative jobs he identified. Malik said a person could not

have more than 8 to 10 unscheduled absences per year from these

representative jobs and remain employed. R. 109-10. Malik opined that

the router and marker jobs could not easily allow an option to change from

sitting to standing during the workday, but the sedentary jobs identified

would allow such changes in position. R. 111. The ALJ then concluded

the hearing.

                        THE DECISION OF THE ALJ

      The ALJ issued her opinion on March 9, 2017. R. 14-21. The ALJ

followed the five-step analysis set forth in Social Security Administration

Regulations (Analysis). 20 C.F.R. §§ 404.1520, 416.920. Step 1 requires

that the claimant not be currently engaged in substantial gainful activity. 20

C.F.R. §§ 404.1520(b), 416.920(b). If true, Step 2 requires the claimant to

have a severe impairment. 20 C.F.R. §§ 404.1520(c), 416.920(c). If true,

                                Page 15 of 25
Step 3 requires a determination of whether the claimant is so severely

impaired that he is disabled regardless of his age, education and work

experience. 20 C.F.R. §§ 404.1520(d), 416.920(d). To meet this

requirement at Step 3, the claimant's condition must meet or be equal to

the criteria of one of the impairments specified in 20 C.F.R. Part 404

Subpart P, Appendix 1 (Listing). 20 C.F.R. §§ 404.1520(d), 416.920(d). If

the claimant is not so severely impaired, the ALJ proceeds to Step 4 of the

Analysis.

     Step 4 requires the claimant not to be able to return to his prior work

considering his age, education, work experience, and Residual Functional

Capacity (RFC). 20 C.F.R. §§ 404.1520(e) and (f), 416.920(e) and (f). If

the claimant cannot return to his prior work, then Step 5 requires a

determination of whether the claimant is disabled considering his RFC,

age, education, and past work experience. 20 C.F.R. §§ 404.1520(g),

404.1560(c), 416.920(g), 416.960(c). The claimant has the burden of

presenting evidence and proving the issues on the first four steps. The

Commissioner has the burden on the last step; the Commissioner must

show that, considering the listed factors, the claimant can perform some

type of gainful employment that exists in the national economy. 20 C.F.R.

§§ 404.1512, 404.1560(c); Weatherbee v. Astrue, 649 F.3d 565, 569 (7th

                               Page 16 of 25
Cir. 2011); Briscoe ex rel. Taylor v. Barnhart, 425 F.3d 345, 352 (7th Cir.

2005).

      The ALJ found that Griffith met his burden at Steps 1 and 2. He had

not worked since July 2, 2014, and he had the severe impairments of

ischemic heart disease, degenerative disc disease, essential hypertension,

obesity, and a sleep-related breathing disorder. R. 16.

      The ALJ found at Step 3 that Griffith’s impairments or combination of

impairments did not meet or equal a Listing. The ALJ stated that Griffith’s

heart condition did not meet Listing 4.02 for chronic heart failure. The ALJ

also considered Listing 1.04 for disorders of the spine and Listing 3.09 for

chronic pulmonary hypertension. The ALJ erroneously identified Listing

3.09 as Listing 3.10. Listing 3.10 does not currently exist and is reserved at

this time. The ALJ, however, applied the requirements of 3.09. The ALJ

also stated that Griffith’s obesity had to be considered in making this

determination. R. 17. The ALJ did not mention Listing 4.04 for ischemic

heart disease.

      The ALJ did not mention a Listing for sleep apnea because the

Listings do not have a separate listing for sleep apnea. Instead, sleep

apnea is analyzed under the body systems affected by the sleep apnea,

including chronic pulmonary hypertension under Listing 3.09 and chronic

                                Page 17 of 25
heart failure under Listing 4.02, both of which were considered by the ALJ.

Listing 3.00P.

      At Step 4, the ALJ found that Griffith had the following RFC:

      After careful consideration of the entire record, the undersigned
      finds that the claimant has the residual functional capacity to
      perform light work as defined in 20 CFR 404.1567(b) and
      416.967(b) except he can occasionally climb ladders, ropes,
      scaffolds, ramps or stairs and occasionally balance, stoop,
      kneel, crouch or crawl. He must avoid concentrated exposure to
      hazards and fumes, odors, dust, gases, poor ventilation and
      temperature extremes. He can do occasional overhead
      reaching bilaterally.

R. 17. The ALJ relied on the August 2015 echocardiogram that showed a

60 to 65% ejection fraction, the January 2016 angiography that was

unremarkable, and the May 2016 heart exam by Dr. Wattanakit. R. 18.

The ALJ also relied on the fact that Griffith’s back problem did not affect his

ability to work in 2013 and 2014 as a farmer hauling grain and did not affect

his ability to return to work in May 2014. The ALJ also considered Griffith’s

obesity in reaching the RFC determination. The ALJ additionally gave

significant weight to the opinions of state agency physicians Drs. Bone and

Byrd. The ALJ found their opinions consistent with the medical records,

although she noted that Drs. Bone and Byrd did not have the benefit of

reviewing the latest medical records. R. 17-19.




                                Page 18 of 25
     The ALJ gave less weight to Griffith’s statements about the limiting

effects of his symptoms because the ALJ said that his symptoms were not

fully consistent with the other evidence. The ALJ noted that Griffith had not

gone to the emergency room because of pain, he did not need an assistive

device to walk, had not received extensive specialized care for pain, and

did not have abnormal signs of severe pain such as weight loss or muscle

atrophy. The ALJ found that Griffith’s testimony that he could not do

household chores was “out of proportion to the objective record” and was

given reduced weight. R. 19.

     Based on the RFC, the ALJ found at Step 4 that Griffith could not

perform his past relevant work. The ALJ found at Step 5 that Griffith could

perform a significant number of jobs in the national economy. The ALJ

relied on the Medical-Vocational Guidelines, 20 C.F.R. Part 404, Subpart P,

Appendix 2, and the opinions of vocational expert Malik that a person with

Griffith’s age, education, work experience, and RFC could perform the

representative jobs of marker, router, document archiver, and addresser.

The ALJ concluded that Griffith was not disabled. R. 21

     Griffith appealed. On February 15, 2018, the Appeals Council denied

his request for review. The decision of the ALJ then became the final




                               Page 19 of 25
decision of the Commissioner. R. 1. Griffith then filed this action for

judicial review.

                                 ANALYSIS

      This Court reviews the Decision of the Commissioner to determine

whether it is supported by substantial evidence. Substantial evidence is

“such relevant evidence as a reasonable mind might accept as adequate”

to support the decision. Richardson v. Perales, 402 U.S. 389, 401 (1971).

This Court must accept the findings if they are supported by substantial

evidence and may not substitute its judgment or reweigh the evidence.

Jens v. Barnhart, 347 F.3d 209, 212 (7th Cir. 2003); Delgado v. Bowen, 782

F.2d 79, 82 (7th Cir. 1986). This Court will not review the ALJ’s evaluation

of statements regarding the intensity, persistence, and limiting effect of

symptoms unless the evaluation is patently wrong and lacks any

explanation or support in the record. See Pepper v. Colvin, 712 F.3d 351,

367 (7th Cir. 2014); Elder v. Astrue, 529 F.3d 408, 413-14 (7th Cir. 2008);

SSR 16-3p, 2016 WL 1119029, at *1 (2016) (The Social Security

Administration no longer uses the term credibility in the evaluation of

statements regarding symptoms). The ALJ must articulate at least

minimally her analysis of all relevant evidence. Herron v. Shalala, 19 F.3d

329, 333 (7th Cir. 1994). The ALJ must “build an accurate and logical

                                Page 20 of 25
bridge from the evidence to his conclusion.” Clifford v. Apfel, 227 F.3d 863,

872 (7th Cir. 2000).

      Griffith argues that the ALJ erred in evaluating his heart condition

under Listing 4.02 for chronic heart failure instead of Listing 4.04 for

ischemic heart disease. The Court agrees that the ALJ failed to consider

Listing 4.04. The ALJ did not err in considering Listing 4.02 because

chronic heart failure is one of the conditions that may be considered in

evaluating the limiting effects of Griffith’s sleep apnea. Listing 3.00P.

Griffith, however, had ischemic heart disease

      [Ischemic heart disease] results when one or more of your
      coronary arteries is narrowed or obstructed or, in rare
      situations, constricted due to vasospasm, interfering with the
      normal flow of blood to your heart muscle (ischemia). The
      obstruction may be the result of an embolus, a thrombus, or
      plaque. When heart muscle tissue dies as a result of the
      reduced blood supply, it is called a myocardial infarction (heart
      attack).

Listing 4.00E. The ALJ should have considered whether his condition met

or equaled Listing 4.04. The Court cannot determine from the record

whether the ALJ considered Listing 4.04 for ischemic heart disease in her

decision. The ALJ must identify the Listings considered at Step 3 “and

offer more than a perfunctory analysis of the listing.” Barnett v. Barnhart,

381 F.3d 664, 668 (7th Cir. 2004). The matter, therefore, must be

remanded. The ALJ must provide a more complete analysis at Step 3.
                                Page 21 of 25
      The Commissioner argues that the error was harmless because

Griffith has not shown that his condition met Listing 4.04. The Court,

however, cannot tell from the record whether Griffith’s condition met Listing

4.04. Listing 4.04 lists several alternative circumstances under which a

person’s condition may meet the Listing. According to Listing 4.04C, a

person may meet the Listing if he has 70 percent narrowing in a non-

bypassed coronary artery that results in very serious limitations in the

ability to independently initiate, sustain, or complete activities of daily living.

The records from the March 2014 hospitalization for Griffith’s first heart

attack showed “30% distal left main and 75% proximal circumflex disease

with moderate diffuse disease.” R. 446. The Court cannot tell if this meets

the 70 percent narrowing requirement of Listing 4.04C. Griffith also

testified that he could not initiate many activities of daily living. Given this

evidence, the Court cannot say that the ALJ’s failure to address Listing

4.04 was harmless error. The matter must be reversed and remanded.

      Griffith argues that the ALJ should be required to secure testimony

from a medical expert to determine whether Griffith’s condition met a

Listing. The Court will not order the ALJ to do so. On remand, the ALJ can

evaluate the record and determine whether additional expert testimony is

required. See 20 C.F.R. § 404.1512(b). Griffith and his counsel also have

                                 Page 22 of 25
an obligation to present evidence to support his allegations of disability.

See 20 C.F.R.§ 404.1512(a); Skinner v. Astrue, 478 F.3d 836, 842 (7th Cir.

2007) (“[A] claimant represented by counsel is presumed to have made his

best case before the ALJ.”). On remand, Griffith may present such

evidence or request that the ALJ secure additional medical evidence.3

       Griffith argues that the ALJ should not rely on state agency physician

opinions. The Court disagrees. These opinions are competent expert

opinion evidence that should be considered in the context of the record as

a whole. See 20 C.F.R. § 404.1513a. In this case, Griffith did not present

any expert opinion evidence. Again, if he believes additional expert

evidence would assist the ALJ in her fact finding, he may present such

evidence on remand or request the ALJ to secure such evidence.

       Griffith challenges the ALJ analysis of the weight to be given to his

testimony regarding the limiting effect of his pain and other symptoms. The

Court agrees that, on remand, the ALJ should also provide a more

thorough analysis of the evidence of Griffith’s symptoms. The ALJ listed

evidence that was not in the record (such as a lack of visits to the

emergency room for pain) but did not analyze in any detail the evidence




3
  The Court does not anywhere in this opinion mean to comment on whether the ALJ should grant
requests.
                                         Page 23 of 25
that was presented. For example, the ALJ recites Griffith’s medication list

but does not address the significance of those medications as evidence of

the severity of his pain. Griffith is taking fentanyl and tramadol, two

powerful pain medications. The ALJ does not discuss the extent to which

use of these medications supports his claims of the severity of his pain.

Griffith also offered other testimony about his limitations due to his pain.

The ALJ did not discuss this evidence either in any detail. The ALJ must

consider all the material evidence presented. See e.g., Scrogham v.

Colvin, 765 F.3d 685, 698-99(7th Cir. 2014). On remand, the ALJ should

make a more thorough analysis of the evidence of Griffith’s symptoms.

      Lastly, on remand the ALJ should address Dr. McMillan’s statement

in the July 15, 2014 treatment note that, “[H]e certainly has ongoing

degenerative changes to spine – lumbar/cervical – he is unable to work and

extremely frustrated.” R. 508, 1167. Dr. McMillan was Griffith’s primary

care physician. He stated that Griffith was unable to work. The ALJ did not

mention Dr. McMillan’s statement. The ALJ should address the statement

on remand. The Court is not indicating the weight, if any, to be given to this

statement, but only that the statement should be addressed in the ALJ’s

analysis.




                                Page 24 of 25
     THEREFORE, IT IS ORDERED that Plaintiff Edwin Griffith’s Motion

for Summary Judgment (d/e 10) is ALLOWED; the Defendant

Commissioner’s Motion for Summary Affirmance (d/e 24) is DENIED. The

opinion of the Commissioner is REVERSED and REMANDED to the

Commissioner for further proceedings pursuant 42 U.S.C. § 405(g)

sentence four. THIS CASE IS CLOSED BEFORE THIS COURT.

ENTER:    July 22, 2019




                           s/ Tom Schanzle-Haskins
                           TOM SCHANZLE-HASKINS
                      UNITED STATES MAGISTRATE JUDGE




                             Page 25 of 25
